Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 1 July 1793
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 1 July 1793.

Since our last Respects of 4 April, We are honored with your esteemed favors of 20 March and 12 April through Thos. Pinckney Esqr. who advised us to have received from you bills of Exchange to the amount of £4000. Stg. of which


£3,000.Dft of Willing Morris & Swanwick on John & Francis Baring & Co. of London has been protested for non acceptance, but hope has been given it will be paid.



400.Do. of Walter Stewart on Joseph Birch of Liverpool has been protested for non acceptance.


  150.}Do. of Robert Gilmor & Co. on James Srackan [Strachan] & James Mackenzie in London have been accepted.


200.


250.


£4,000.Stg. That we have requested Mr. Pinckney to endorse to our order, and afterwards to deliver unto our Correspondents in London subject to our disposal.


We shall attend to do the needfull with these Bills, returning unto You with protests such as will be finally refused payment, and crediting the Department of State for those that will be paid.
In the mean time, to comply with Your standing directions, we inclose You the account current of the Department of State with us, up to the 30th. June, the Balance whereof due unto us, Cy. ƒ36, 795.17. We transfer unto the Debit of a New Account: Against which will be placed the produce of the aforegoing Remittance made by You to Mr. Pinckney.
Mr. Pinckney writes us in advising the fate of your remittances, “I doubt not however you will take such measures as will prevent the public service from suffering in case these Bills should not be paid when due, as I know the purpose for which Colo: Humphreys is Authorized to draw is of considerable importance.” Upon which point We shall tranquillize him perfectly, by to morrow’s post, in full confidence you will not leave the account for the department of State with us, in long Sufferance.
We likewise send You the State of the Separate appropriations You have made of Funds in our hands, lest they may be requisite to enable You to make up Your annual accounts, the Completion of which we shall punctually furnish.
Should You make us any further remittances in Bills upon England, We beg of You to forward them to our Friends Messrs. John Henry Cazenove Nephew & Co. of London, desiring them to procure the acceptance thereof, and to hold them subject to our disposal; by which means the period of their payment and the risque will be the sooner expired. They are nevertheless to be indorsed by You to us.
The Crisis this Country has been in by the invasion of the French being now over, the Correspondence with us may be continued in the usual direct manner. We are respectfully Sir! Your most obedient humble Servants

Wilhem & Jan Willink
N. & J. Van Staphorst & Hubbard

